Exhibit 10.53

CTC MEDIA, INC.
NOTICE OF GRANT OF STOCK OPTION

Notice is hereby given of the following option grant (the ‘‘Option’’) to
purchase shares of the Common Stock of CTC Media, Inc. (the ‘‘Corporation’’):

Optionee: John Dowdy

Grant Date: June 1, 2006

Exercise Price: $16.95 per share

Number of Option Shares: 44,101 shares

Expiration Date: June 1, 2016

[spacer.gif] [spacer.gif] Type of Option :               Incentive Stock Option

[spacer.gif] [spacer.gif]       X     Non-Statutory Stock Option

Date Exercisable: The Option shall become exercisable with respect to the Option
Shares as follows:

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Date [spacer.gif] [spacer.gif] Aggregate Number of
Option Shares for which
the Option is then Exercisable On and after March 20, 2007 [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 8,882
[spacer.gif]
On and after June 30, 2007 [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
11,944
[spacer.gif]
On and after September 30, 2007 [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 14,673
[spacer.gif]
On and after December 31, 2007 [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 17,402
[spacer.gif]
On and after March 31, 2008 [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
20,131
[spacer.gif]
On and after June 30, 2008 [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
22,860
[spacer.gif]
On and after September 30, 2008 [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 25,589
[spacer.gif]
On and after December 31, 2008 [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 28,318
[spacer.gif]
On and after March 31, 2009 [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
31,047
[spacer.gif]
On and after June 30, 2009 [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
33,776
[spacer.gif]
On and after September 30, 2009 [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 36,505
[spacer.gif]
On and after December 31, 2009 [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 39,234
[spacer.gif]
On and after March 31, 2010 [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
41,963
[spacer.gif]
On and after May 31, 2010 [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
44,101
[spacer.gif]
[spacer.gif]

Optionee understands and agrees that the Option is granted subject to and in
accordance with the terms of the CTC Media, Inc. (f/k/a StoryFirst
Communications, Inc.) 1997 Stock Option/Stock Issuance Plan (the ‘‘Plan’’).
Optionee further agrees to be bound by the terms of the Plan and the terms of
the Option as set forth in the Stock Option Agreement attached hereto as Exhibit
A and incorporated herein by reference.

Optionee understands that any Option Shares purchased under the Option will be
subject to the terms set forth in the Stock Purchase Agreement attached hereto
as Exhibit B. Optionee hereby acknowledges receipt of a copy of the Plan in the
form attached hereto as Exhibit C.

No Employment or Service Contract. Nothing in this Notice or in the attached
Stock Option Agreement or Plan shall confer upon Optionee any right to continue
in Service for any period of specific duration or interfere with or otherwise
restrict in any way the rights of the Corporation (or any Parent or Subsidiary
employing or retaining Optionee) or of Optionee, which rights are hereby
expressly reserved by each, to terminate Optionee’s Service at any time for any
reason, with or without cause.


--------------------------------------------------------------------------------


Definitions. All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice or in the attached Stock Option Agreement.

July 19, 2006

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif] CTC MEDIA, INC.   [spacer.gif]
[spacer.gif] By: [spacer.gif] [spacer.gif] /s/ Alexander
Rodnyansky                                       [spacer.gif] [spacer.gif]
Title: [spacer.gif] [spacer.gif]
CEO                                                                             
[spacer.gif] [spacer.gif] /s/ John Dowdy   [spacer.gif] [spacer.gif] John Dowdy
[spacer.gif]


--------------------------------------------------------------------------------


EXHIBIT A

STOCK OPTION AGREEMENT


--------------------------------------------------------------------------------


CTC MEDIA, INC.
STOCK OPTION AGREEMENT

RECITALS

A.    The Board has adopted the Plan for the purpose of retaining the services
of selected Employees, non-employee members of the Board or the board of
directors of any Parent or Subsidiary and consultants and other independent
advisors in the service of the Corporation (or any Parent or Subsidiary).

B.    Optionee is to render valuable services to the Corporation (or a Parent or
Subsidiary), and this Agreement is executed pursuant to, and is intended to
carry out the purposes of, the Plan in connection with the Corporation’s grant
of an option to Optionee.

C.    All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix.

NOW, THEREFORE, it is hereby agreed as follows:

1.    Grant of Option.    The Corporation hereby grants to Optionee, as of the
Grant Date, an option to purchase up to the number of Option Shares specified in
the Grant Notice. The Option Shares shall be purchasable from time to time
during the option term specified in Paragraph 2 at the Exercise Price.

2.    Option Term.    This option shall have a term of ten (10) years measured
from the Grant Date and shall accordingly expire at the close of business on the
Expiration Date, unless sooner terminated in accordance with Paragraph 5 or 6.

3.    Limited Transferability.    During Optionee’s lifetime, this option shall
be exercisable only by Optionee and shall not be assignable or transferable
other than by will or by the laws of descent and distribution following
Optionee’s death.

4.    Dates of Exercise.    This option shall become exercisable for the Option
Shares in one or more installments as specified in the Grant Notice. As the
option becomes exercisable for such installments, those installments shall
accumulate and the option shall remain exercisable for the accumulated
installments until the Expiration Date or sooner termination of the option term
under Paragraph 5 or 6.

5.    Cessation of Service.    The option term specified in Paragraph 2 shall
terminate (and this option shall cease to be outstanding) prior to the
Expiration Date should any of the following provisions become applicable:

(a)    Should Optionee cease to remain in Service for any reason (other than
death or Disability) while this option is outstanding, then Optionee shall have
a period of thirty (30) days (commencing with the date of such cessation of
Service) during which to exercise this option, but in no event shall this option
be exercisable at any time after the Expiration Date.

(b)    Should Optionee die while this option is outstanding, then the personal
representative of Optionee’s estate or the person or persons to whom the option
is transferred pursuant to Optionee’s will or in accordance with the laws of
inheritance shall have the right to exercise this option. Such right shall
lapse, and this option shall cease to be outstanding, upon the earlier of (i)
the expiration of the twelve (12) month period measured from the date of
Optionee’s death or (ii) the Expiration Date.

(c)    Should Optionee cease Service by reason of Disability while this option
is outstanding, then Optionee shall have a period of twelve (12) months
(commencing with the date of such cessation of Service) during which to exercise
this option. In no event shall this option be exercisable at any time after the
Expiration Date.

Note: Exercise of this option on a date later than three (3) months following
cessation of Service due to Disability will result in loss of favorable
Incentive Option treatment, unless such Disability constitutes Permanent
Disability. In the event that Incentive Option treatment is not available, this
option will be taxed as a Non-Statutory Option upon exercise.

(d)    During the limited period of post-Service exercisability, this option may
not be exercised in the aggregate for more than the number of Option Shares for
which this Option is, at the time of Optionee’s


--------------------------------------------------------------------------------


cessation of Service, exercisable pursuant to the exercise schedule specified in
the Grant Notice or the special acceleration provisions of Paragraph 6. Upon the
expiration of such limited exercise period or (if earlier) upon the Expiration
Date, this option shall terminate and cease to be outstanding for any vested
Option Shares for which the option has not been exercised. To the extent
Optionee is not vested in the Option Shares at the time of Optionee’s cessation
of Service, this option shall immediately terminate and cease to be outstanding
with respect to those shares.

6.    Acceleration of Option.

(a)    In the event of any Corporate Transaction, the exercisability of this
option, to the extent this option is not otherwise fully exercisable, shall
automatically accelerate in full so that this option shall, immediately prior to
the effective date of the Corporate Transaction, become fully exercisable for
all the Option Shares and may be exercised for any or all of those Option Shares
as fully-vested shares of Common Stock. However, the exercisability of the
Option Shares shall not so accelerate if and to the extent: (i) this option is
assumed by the successor corporation (or parent thereof) in the Corporate
Transaction of this option to the extent this option is not otherwise fully
exercisable or (ii) this option is to be replaced with a cash incentive program
of the successor corporation which preserves the spread existing on the unvested
Option Shares at the time of the Corporate Transaction (the excess of the Fair
Market Value of those Option Shares over the Exercise Price payable for such
shares) and provides for subsequent payout in accordance with the same exercise
schedule applicable to those unvested Option Shares as set forth in the Grant
Notice unless, in either case, the Plan Administrator has determined that the
exercisability of the Option Shares shall accelerate automatically upon the
occurrence of a Corporate Transaction regardless of whether those options are to
be assumed or replaced in the Corporate Transaction.

(b)    Immediately following the Corporate Transaction, this option shall
terminate and cease to be outstanding, except to the extent assumed by the
successor corporation (or parent thereof) in connection with the Corporate
Transaction.

(c)    If this option is assumed in connection with a Corporate Transaction,
then this option shall be appropriately adjusted, immediately after such
Corporate Transaction, to apply to the number and class of securities which
would have been issuable to Optionee in consummation of such Corporate
Transaction had the option been exercised immediately prior to such Corporate
Transaction, and appropriate adjustments shall also be made to the Exercise
Price, provided the aggregate Exercise Price shall remain the same.

(d)    This Agreement shall not in any way affect the right of the Corporation
to adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.

7.    Adjustment in Option Shares.    Should any change be made to the Common
Stock by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares or other change affecting the
outstanding Common Stock as a class without the Corporation’s receipt of
consideration, appropriate adjustments shall be made to (i) the total number
and/or class of securities subject to this option and (ii) the Exercise Price in
order to reflect such change and thereby preclude a dilution or enlargement of
benefits hereunder.

8.    Shareholder Rights.    The holder of this option shall not have any
shareholder rights with respect to the Option Shares until such person shall
have exercised the option, paid the Exercise Price and become a holder of record
of the purchased shares.


--------------------------------------------------------------------------------


9.    Manner of Exercising Option.

(a)    In order to exercise this option with respect to all or any part of the
Option Shares for which this option is at the time exercisable, Optionee (or any
other person or persons exercising the option) must take the following actions:

(i)    Execute and deliver to the Corporation a Purchase Agreement for the
Option Shares for which the option is exercised.

(ii)    Pay the aggregate Exercise Price for the purchased shares in one or more
of the following forms:

(A)    cash or check made payable to the Corporation; or

(B)    a promissory note payable to the Corporation, but only to the extent
authorized by the Plan Administrator in accordance with Paragraph 13.

Should the Common Stock be registered under Section 12(g) of the 1934 Act at the
time the option is exercised, then the Exercise Price may also be paid as
follows:

(C)    in shares of Common Stock held by Optionee (or any other person or
persons exercising the option) for the requisite period necessary to avoid a
charge to the Corporation’s earnings for financial reporting purposes and valued
at Fair Market Value on the Exercise Date; or

(D)    through a special sale and remittance procedure pursuant to which
Optionee (or any other person or persons exercising the option) shall
concurrently provide irrevocable written instructions (a) to a
Corporation-designated brokerage firm to effect the immediate sale of the
purchased shares and remit to the Corporation, out of the sale proceeds
available on the settlement date, sufficient funds to cover the aggregate
Exercise Price payable for the purchased shares plus all applicable Federal,
state and local income and employment taxes required to be withheld by the
Corporation by reason of such exercise and (b) to the Corporation to deliver the
certificates for the purchased shares directly to such brokerage firm in order
to complete the sale.

Except to the extent the sale and remittance procedure is utilized in connection
with the option exercise, payment of the Exercise Price must accompany the
Purchase Agreement delivered to the Corporation in connection with the option
exercise.

(iii)    Furnish to the Corporation appropriate documentation that the person or
persons exercising the option (if other than Optionee) have the right to
exercise this option.

(iv)    Execute and deliver to the Corporation such written representations as
may be requested by the Corporation in order for it to comply with the
applicable requirements of Federal and state securities laws.

(v)    Make appropriate arrangements with the Corporation (or Parent or
Subsidiary employing or retaining Optionee) for the satisfaction of all Federal,
state and local income and employment tax withholding requirements applicable to
the option exercise.

(b)    As soon as practical after the Exercise Date, the Corporation shall issue
to or on behalf of Optionee (or any other person or persons exercising this
option) a certificate for the purchased Option Shares, with the appropriate
legends affixed thereto.

(c)    In no event may this option be exercised for any fractional shares.

10.    Compliance with Laws and Regulations.

(a)    The exercise of this option and the issuance of the Option Shares upon
such exercise shall be subject to compliance by the Corporation and Optionee
with all applicable requirements of law relating thereto and with all applicable
regulations of any stock exchange (or the Nasdaq National Market, if applicable)
on which the Common Stock may be listed for trading at the time of such exercise
and issuance.


--------------------------------------------------------------------------------


(b)    The inability of the Corporation to obtain approval from any regulatory
body having authority deemed by the Corporation to be necessary to the lawful
issuance and sale of any Common Stock pursuant to this option shall relieve the
Corporation of any liability with respect to the non-issuance or sale of the
Common Stock as to which such approval shall not have been obtained. The
Corporation, however, shall use its best efforts to obtain all such approvals.

11.    Successors and Assigns.    Except to the extent otherwise provided in
Paragraphs 3 and 6, the provisions of this Agreement shall inure to the benefit
of, and be binding upon, the Corporation and its successors and assigns and
Optionee, Optionee’s assigns and the legal representatives, heirs and legatees
of Optionee’s estate.

12.    Notices.    Any notice required to be given or delivered to the
Corporation under the terms of this Agreement shall be in writing and addressed
to the Corporation at its principal corporate offices. Any notice required to be
given or delivered to Optionee shall be in writing and addressed to Optionee at
the address indicated below Optionee’s signature line on the Grant Notice. All
notices shall be deemed effective upon personal delivery or upon deposit in the
mail, postage prepaid and properly addressed to the party to be notified.

13.    Financing.    The Plan Administrator may, in its absolute discretion and
without any obligation to do so, permit Optionee to pay the Exercise Price for
the purchased Option Shares by delivering a full-recourse, interest-bearing
promissory note secured by those Option Shares. The payment schedule in effect
for any such promissory note shall be established by the Plan Administrator in
its sole discretion.

14.    Construction.    This Agreement and the option evidenced hereby are made
and granted pursuant to the Plan and are in all respects limited by and subject
to the terms of the Plan. All decisions of the Plan Administrator with respect
to any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in this option.

15.    Governing Law.    The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of California without
resort to that State’s conflict-of-laws rules.

16.    Shareholder Approval.    If the Option Shares covered by this Agreement
exceed, as of the Grant Date, the number of shares of Common Stock which may be
issued under the Plan as last approved by the shareholders, then this option
shall be void with respect to such excess shares, unless shareholder approval of
an amendment sufficiently increasing the number of shares of Common Stock
issuable under the Plan is obtained in accordance with the provisions of the
Plan.

17.    Additional Terms Applicable to an Incentive Option.    In the event this
option is designated an Incentive Option in the Grant Notice, the following
terms and conditions shall also apply to the grant:

(i)    This option shall cease to qualify for favorable tax treatment as an
Incentive Option if (and to the extent) this option is exercised for one or more
Option Shares: (A) more than three (3) months after the date Optionee ceases to
be an Employee for any reason other than death or Permanent Disability or (B)
more than twelve (12) months after the date Optionee ceases to be an Employee by
reason of Permanent Disability.

(ii)    No installment under this option shall qualify for favorable tax
treatment as an Incentive Option if (and to the extent) the aggregate Fair
Market Value (determined at the Grant Date) of the Common Stock for which such
installment first becomes exercisable hereunder would, when added to the
aggregate value (determined as of the respective date or dates of grant) of any
earlier installments of the Common Stock and any other securities for which this
option or any other Incentive Options granted to Optionee prior to the Grant
Date (whether under the Plan or any other option plan of the Corporation or any
Parent or Subsidiary) first become exercisable during the same calendar year,
exceed One Hundred Thousand Dollars ($100,000) in the aggregate. Should such One
Hundred Thousand Dollar ($100,000) limitation be exceeded in any calendar year,
this option shall nevertheless become exercisable for the excess shares in such
calendar year as a Non-Statutory Option.

(iii)    Should the exercisability of this option be accelerated upon a
Corporate Transaction, then this option shall qualify for favorable tax
treatment as an Incentive Option only to the extent the aggregate Fair Market
Value (determined at the Grant Date) of the Common Stock for which this option
first


--------------------------------------------------------------------------------


becomes exercisable in the calendar year in which the Corporate Transaction
occurs does not, when added to the aggregate value (determined as of the
respective date or dates of grant) of the Common Stock or other securities for
which this option or one or more other Incentive Options granted to Optionee
prior to the Grant Date (whether under the Plan or any other option plan of the
Corporation or any Parent or Subsidiary) first become exercisable during the
same calendar year, exceed One Hundred Thousand Dollars ($100,000) in the
aggregate. Should the applicable One Hundred Thousand Dollar ($100,000)
limitation be exceeded in the calendar year of such Corporate Transaction, the
option may nevertheless be exercised for the excess shares in such calendar year
as a Non-Statutory Option.

(iv)    Should Optionee hold, in addition to this option, one or more other
options to purchase Common Stock which become exercisable for the first time in
the same calendar year as this option, then the foregoing limitations on the
exercisability of such options as Incentive Options shall be applied on the
basis of the order in which such options are granted.


--------------------------------------------------------------------------------


APPENDIX

The following definitions shall be in effect under the Agreement:

A.    Agreement    shall mean this Stock Option Agreement.

B.    Board    shall mean the Corporation’s Board of Directors.

C.    Code    shall mean the Internal Revenue Code of 1986, as amended.

D.    Common Stock    shall mean the Corporation’s common stock.

E.    Corporate Transaction    shall mean either of the following
shareholder-approved transactions to which the Corporation is a party:

(i)    a merger or consolidation in which securities possessing more than fifty
percent (50%) of the total combined voting power of the Corporation’s
outstanding securities are transferred to a person or persons different from the
persons holding those securities immediately prior to such transaction, or

(ii)    the sale, transfer or other disposition of all or substantially all of
the Corporation’s assets in complete liquidation or dissolution of the
Corporation.

F.    Corporation    shall mean CTC Media, Inc., a Delaware corporation.

G.    Disability    shall mean the inability of Optionee to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment and shall be determined by the Plan Administrator on the basis
of such medical evidence as the Plan Administrator deems warranted under the
circumstances. Disability shall be deemed to constitute Permanent Disability in
the event that such Disability is expected to result in death or has lasted or
can be expected to last for a continuous period of twelve (12) months or more.

H.    Employee    shall mean an individual who is in the employ of the
Corporation (or any Parent or Subsidiary), subject to the control and direction
of the employer entity as to both the work to be performed and the manner and
method of performance.

I.    Exercise Date    shall mean the date on which the option shall have been
exercised in accordance with Paragraph 9 of the Agreement.

J.    Exercise Price    shall mean the exercise price payable per Option Share
as specified in the Grant Notice.

K.    Expiration Date    shall mean the date on which the option expires as
specified in the Grant Notice.

L.    Fair Market Value    per share of Common Stock on any relevant date shall
be determined in accordance with the following provisions:

(i)    If the Common Stock is at the time traded on the Nasdaq National Market,
then the Fair Market Value shall be the closing selling price per share of
Common Stock on the date in question, as the price is reported by the National
Association of Securities Dealers on the Nasdaq National Market or any successor
system. If there is no closing selling price for the Common Stock on the date in
question, then the Fair Market Value shall be the closing selling price on the
last preceding date for which such quotation exists.

(ii)    If the Common Stock is at the time listed on any Stock Exchange, then
the Fair Market Value shall be the closing selling price per share of Common
Stock on the date in question on the Stock Exchange determined by the Plan
Administrator to be the primary market for the Common Stock, as such price is
officially quoted in the composite tape of transactions on such exchange. If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.

(iii)    If the Common Stock is at the time neither listed on any Stock Exchange
nor traded on the Nasdaq National Market, then the Fair Market Value shall be
determined by the Plan Administrator after taking into account such factors as
the Plan Administrator shall deem appropriate.


--------------------------------------------------------------------------------


M.    Grant Date    shall mean the date of grant of the option as specified in
the Grant Notice.

N.    Grant Notice    shall mean the Notice of Grant of Stock Option
accompanying the Agreement, pursuant to which Optionee has been informed of the
basic terms of the option evidenced hereby.

O.    Incentive Option    shall mean an option which satisfies the requirements
of Code Section 422.

P.    1934 Act    shall mean the Securities Exchange Act of 1934, as amended.

Q.    Non-Statutory Option    shall mean an option not intended to satisfy the
requirements of Code Section 422.

R.    Option Shares    shall mean the number of shares of Common Stock subject
to the option.

S.    Optionee    shall mean the person to whom the option is granted as
specified in the Grant Notice.

T.    Parent    shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

U.    Plan    shall mean the Corporation’s 1996 Stock Option/Stock Issuance
Plan.

V.    Plan Administrator    shall mean either the Board or a committee of the
Board acting in its capacity as administrator of the Plan.

W.    Purchase Agreement    shall mean the stock purchase agreement in
substantially the form of Exhibit B to the Grant Notice.

X.    Service    shall mean the Optionee’s performance of services for the
Corporation (or any Parent or Subsidiary) in the capacity of an Employee, a
non-employee member of the board of directors or an independent consultant.

Y.    Stock Exchange    shall mean the American Stock Exchange or the New York
Stock Exchange.

Z.    Subsidiary    shall mean any corporation (other than the Corporation) in
an unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.


--------------------------------------------------------------------------------
